Citation Nr: 0616079	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-21 380	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans Appeals (Board) 
dated July 2, 2002, which denied reopening of a previously 
denied claim seeking service connection for a psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD), should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Johnson, Counsel





INTRODUCTION

The Moving Party had active service from January 1967 to 
November 1969.

This matter comes before the Board on motion by the Moving 
Party.  


FINDINGS OF FACT

1.  In a decision dated July 2, 2002, the Board held that new 
and material evidence had not been received to reopen a 
previously denied claim seeking service connection for a 
psychiatric disorder, to include schizophrenia and PTSD.  

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on July 2, 2002, or that the Board incorrectly applied 
statutory or regulatory provisions at that time such that the 
outcome of the claim would have been manifestly different 
except for the error.  


CONCLUSION OF LAW

The Board's decision of July 2, 2002, which denied reopening 
of the previously denied claim seeking service connection for 
a psychiatric disorder, to include schizophrenia and PTSD, 
was not based upon CUE.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400, 20.1403 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, is not applicable to the instant CUE motion for the 
reason that a CUE motion is not a claim or an application for 
VA benefits and therefore duties associated with such claims 
or applications are inapplicable, including notification 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 20.1411(c), (d). 
See also Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001).  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise its prior decisions on the grounds of 
CUE.  Motions for review of prior Board decisions on the 
grounds of CUE are adjudicated pursuant to the Board's Rules 
of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).  

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by VA not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.  38 C.F.R. § 
20.1403(b)(2); see generally Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

CUE is a very specific and rare kind of error. It is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  See also Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  

The "benefit of the doubt" rule of 38 U.S.C.A. 5107 does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).  


Analysis

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and PTSD was denied by the Board in 
a March 1998 decision.  The Moving Party was notified and did 
not appeal the adverse determination.  In the July 2002 
decision challenged here by the Moving Party, the Board held 
that new and material evidence had not been received to 
reopen the claim for service connection.  

In support of his CUE motion, the Moving Party submitted a 
December 2002 VA statement which essentially asserts that he 
had been diagnosed with schizophrenia since his return from 
service and was found to have a nervous condition during 
active duty.  The examiner maintains that the Moving Party 
failed a mental test in 1967 and subsequently passed the test 
despite indications of a mental disorder.  The examiner also 
stated that the Moving Party was exposed to mortar and rocket 
attacks during service in Vietnam and thus, a prior mental 
condition was aggravated by military duty.  The Moving Party 
has argued that the July 2002 Board decision was in error 
primarily since, in his opinion, he submitted new and 
material evidence which should have served to reopen the 
previously denied claim.  However, the medical reports noted 
by the Moving Party were of record and considered by the 
Board at the time of the July 2002 Board decision.  

Moreover, additional evidence submitted at the time of the 
July 2002 Board decision generally consisted of medical 
records showing ongoing treatment for schizophrenia.  Also of 
record was an April 2001 VA examination report which noted 
that he did not have PTSD and that his schizophrenia had its 
initial onset many years after his service discharge.  In 
this case, the Moving Party has essentially stated his 
disagreement with the July 2002 Board decision without 
specifying how the Board erred in dealing with this evidence.  

In general, it is apparent from his arguments that he 
disagrees with how the Board weighed and evaluated the 
relevant evidence and facts in the July 2002 decision, but 
this does not rise to the level of CUE.  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  

A careful review of the evidentiary record in July 2002 has 
revealed that the Board's decision at that time was in 
accordance with the evidence then of record and the 
applicable legal criteria.  This decision by the Board was 
neither arbitrary, capricious, nor an abuse of discretion; it 
was in accordance with the law, and it was supported by an 
adequate statement of reasons and bases.  Accordingly, the 
July 2002 decision by the Board does not reflect CUE.  



ORDER

CUE not having been shown in the Board's decision of July 2, 
2002, the motion for revision or reversal of that decision is 
denied.  



                       
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



